May 22, 2014




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                    PAK FOODS HOUSTON, LLC, Appellant

NO. 14-13-00409-CV                           V.

  MARISSA GARCIA, INDIVIDUALLY AND AS NEXT FRIEND OF S.L., A
                       MINOR, Appellees
               ________________________________

       This cause, an appeal from order denying PAK Foods Houston, LLC’s
motion to compel arbitration signed April 15, 2013, was heard on the transcript of
the record. We have inspected the record and find no error in the trial court’s order.
We order the trial court’s order AFFIRMED.

       We order appellant, PAK Foods Houston, LLC, to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.